Appeal by the defend*1154ant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered January 10, 2013, convicting him of rape in the third degree, sexual misconduct, endangering the welfare of a child (two counts), and sexual abuse in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was involuntary is unpreserved for appellate review, since he did not move to withdraw his plea (see CPL 470.05 [2]; People v Lopez, 71 NY2d 662, 665 [1988]). Under the circumstances of this case, we decline to review this issue in the exercise of our interest of justice jurisdiction (see CPL 470.15 [6] [a]).
The defendant’s contention that he should not have been handcuffed at the sentencing proceeding is also unpreserved for appellate review (see People v Potter, 114 AD3d 968 [2014]; People v Wallace, 106 AD3d 1034 [2013]; People v Glover, 96 AD3d 777 [2012]), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contention has been rendered academic in light of our determination.
Dillon, J.P., Austin, Maltese and Barros, JJ., concur.